        Case 1:17-cv-09268-VEC-RWL Document 240
                                            239 Filed 12/28/20
                                                      12/23/20 Page 1 of 2


                 EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                          DIANE L. HOUK
ANDREW G. CELLI, JR.                                ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF                  600 FIFTH AVENUE AT ROCKEFELLER CENTER                       EMMA L. FREEMAN
                                                        10TH FLOOR
JONATHAN S. ABADY                                                                                        DAVID BERMAN
                                                NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                            HARVEY PRAGER
ILANN M. MAAZEL                                                                                        SCOUT KATOVICH
                                                   TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                                     MARISSA BENAVIDES
                                                   FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                                     NICK BOURLAND
                                                    www.ecbawm.com
O. ANDREW F. WILSON                                                                                  ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                                     ANANDA BURRA
DEBRA L. GREENBERGER                                                                                       MAX SELVER
                        USDC SDNY

                                                                MEMO ENDORSED
ZOE SALZMAN                                                                                             VIVAKE PRASAD
SAM SHAPIRO             DOCUMENT
                     ELECTRONICALLY FILED
                     DOC #:
                     DATE FILED:12/28/2020
                                                                December 23, 2020

  Via ECF

  Hon. Valerie Caproni
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, New York 10007

                   Re:     Conti v. Doe, No. 17-CV-9268 (VEC)

  Your Honor:

                 This firm represents Defendant John Doe. We write pursuant to the Court’s
  Individual Rule 5.A, Paragraph 13 of the Confidentiality Order in this matter, and the Court’s
  December 21, 2020 Order, see Dkt. 237, to respectfully request permission to file completely
  under seal—as opposed to filing publicly with redactions—Exhibits JJ–TT to the Declaration of
  Andrew G. Celli, Jr., dated December 18, 20201 (“Celli Declaration”).1 All of these Exhibits are
  excerpts from the transcripts of depositions taken in this case.

                 We asked Plaintiff’s counsel for their position on this request earlier today, and
  they responded as follows: “Plaintiff’s counsel received a request to provide our position
  regarding Defendant’s contemplated motion for leave to file under seal Exhibits JJ through TT
  from his motion for summary judgment. The Exhibits in question consist of portions of
  deposition transcripts from 11 examinations before trial, totaling nearly 700 pages of
  testimony. Defendant bears the burden on the sealing motion, and therefore Plaintiff’s counsel
  should not be required to analyze all of this deposition testimony to assess whether it meets the
  sealing standard. Additionally, we were asked to provide a response the same day that the
  request was made, and do not have sufficient time to review and analyze all of the



  1
        The remaining exhibits to the Celli Declaration that Doe previously filed under seal—Ex. N–T and W–
  HH—are being filed publicly on the docket with redactions, pursuant to the Court’s December 21, 2020 Order.
     Case 1:17-cv-09268-VEC-RWL Document 240
                                         239 Filed 12/28/20
                                                   12/23/20 Page 2 of 2

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2


testimony. Under the circumstances, Plaintiff respectfully requests an opportunity to respond to
the motion.”

                The transcripts Doe seeks to file under seal are from the depositions of Doe,
members of Doe’s family, Plaintiff, and various non-parties, including Doe’s treating mental
health professionals and attorney. The testimony covers a range of sensitive topics, which the
witnesses all testified about under the assumption that their testimony would not be made public.
Plaintiff’s counsel’s position is puzzling given that Doe is seeking only to protect the testimony
of all witnesses, including Plaintiff himself, in a case that undisputedly involves highly sensitive
information.

               We therefore respectfully request leave to file Exhibits JJ–TT to the Celli
Declaration under seal. If the Court denies this request, we respectfully request an opportunity to
redact these exhibits before filing them publicly.



                                                      Respectfully submitted,
                                                               /s/

                                                      Andrew G. Celli, Jr.
                                                      Katherine Rosenfeld
                                                      Samuel Shapiro
                                                      Nick Bourland
c.     All counsel of record (via ECF)


                                          No later than January 6, 2021, Plaintiff must submit a
                                          letter indicating his objection, if any, to Defendant's request
                                          to file Exhibits JJ--TT under seal.
                                           SO ORDERED.



                                                                              12/28/2020
                                           HON. VALERIE CAPRONI
                                           UNITED STATES DISTRICT JUDGE
